The Attorney                   General of Texas
                                             August        28,    1978


JOHN   L. HILL
Attorney General


                   Honorable Homer A. Davis                              Opinion No. II- 1233
                   County Attorney
                   Hartley County                                        Re: Whether election on annex-
                   P. 0. Box 1110                                        ation to hospital district may be
                   Dalhart, Texas 79022                                  held within three months of elec-
                                                                         tion defeating similar proposal.

                   Dear Mr. Davis:

                            You ask whether, on the facts presented,     an election may be held on the
                   annexation     of part of Hartley County to the Moore County H,ospital District.
                   Early in 1978, a petition was presented        to the directors of the Moore County
                   Hospital District seeking annexation          into the district   of part of Hartley
                   County.      The proposal was defeated by voters within the area proposed to be
                   annexed.      Thereafter,   a second petition was filed seeking annexation      of part
                   of Hartley County into the Moore County Hospital District.                This second
                   petition    covered a different     tract of land than the first petition     although
                   there was some overlap.         An election on the second proposal has been set for
                   a date in August, 1978. You wish to know whether the second election may be
                   called within three months of the first election.             You inform us that the
                   Hartley County Commissioners            have voted to become part of a proposed
                   Dallam-Hartley        Counties   Hospital District,   which will require legislative
                   action to establish.

                          The Moore County Hospital District      was established    pursuant  to an
                   uncodified special law adopted under the authority    of article 9, section 9 of
                   the Texas Constitution.    V.T.C.S. art. 4494q; Acts 1969, 61st Leg., ch. 287.
                   Section 1A of the special law creating the hospital district provides in part:

                                  Under the provisions of this Section, territory  which
                               is not then within (i) Moore County, or (ii) within the
                               boundaries of any other hospital district, or (iii) within
                               the proposed boundaries of any hospital district which
                               the Legislature    has authorized  to be included within
                               the area of a hospital district under article IX, Section
                               9 of the Constitution,   may be annexed or added to the
                               area included in the boundaries of the proposed district




                                                      P.   4923
Honorable   Homer A. Davis      -   Page 2     (H- 12 3 3 )



            set forth in Section 1. Territory     which is proposed to       be
            annexed or added may be in one or more tracts,          each      of
            which shall be either contiguous (adjacent) to the area of      the
            district as described in Section 1, or contiguous (adjacent)      to
            territory  which has been or is proposed to be annexed to       the
            district.

If the territory in Hartley County fits the foregoing description, voters who reside
there may petition    for its annexation   according  to the following provision   of
section 1A:

                A petition asking that territory be annexed to the district
             may be presented        to the board of directors    of the dis-
            trict. . . . The board of directors,     upon the receipt of the
            petition,    if it finds that it would be in the best interest of
            the district, shall (within 90 days after such finding) approve
            the same and order an election to determine      if such property
            shall be annexed or added to the district.

               . . . .

               The provisions of Section 3, with respect to the qualifica-
            tions of voters in the election therein provided, as well as
            the provisions thereof with respect to the time, manner and
            holding of elections and giving notice thereof, shall apply to
            all elections held under the provisions of this Section.

               . . . The board of directors of the district    may consider all
            petitions    presented   to it, and approve         or reject   the
            same. . . .

(Emphasis added).     Section   3(a) of the special     law, referred   to and emphasized
above, reads in part:

               The district shall not be created, nor shall any tax therein,
            be authorized   unless and until such creation      and tax are
            approved by a majority of the qualified property taxpaying
            electors of the area of the proposed district voting at an
            election called for such purpose. . . . Such election shall be
            held not less than 35 nor more than 60 days from the date
            the election is ordered.   The order calling the election shall
            specify the date, place or places of holding the election. . . .
            The failure of such election shall not operate to prohibit the
            calling and holding of subsequent     electtons   for the same




                                          p.    4924
    -,   Honorable   Homer A. Davis       -   Page 3      (H-1233)



                      purpose; provided,    however,   that no district  election  for
                      confirmation    can be held within 12 months of any proced?&
                      district election for confirmation,   and, further provided, if
                      this district is not confirmed within 5 years of the effective
                      date of this Act, this Act is hereby repealed.

         (Emphasis added).       We believe Texas courts, if called on to judicially interpret       the
         meaning of “same purpose” as used above, would probaby hold under the facts
         presented    that the second proposed annexation             election  is not for the “same
         purpose”    as the initial      election     which failed because       the second    proposal
         encompasses     substantially   different    territory, even though some land was included
         in both proposed annexations.             Cf. Attorney    General Opinion No. H-145 (1973)
         (political subdivision could hold one election per year at county expense).               That
         being our opinion of the probable construction           to be placed on the language under
         the facts presented       here, we need not decide whether            the prohibition  of two
         elections   within 12 months applies to annexations            by reason of the emphasized
         language of section 1A. In all other respects the annexation            election must comply
         with section 3.

                 In the absence of an express limitation       on the frequency     of annexation
         elections,   we believe none exists. See Attorney General Opinion V-585 (1948), V-126
         (1947). The matter is within the discretion     of the board of directors,    which shall
    r    order an election if it would, in its judgment, be in the best interest of the district.

.
                                               SUMMARY

                     The special law under which the Moore County Hospital
                     District was established, Acts 1969, 61st Leg., ch. 287, does
                     not provide for a specific interval of time between annex-
                     ation elections   unless the elections   are for the same
                     purpose.




         APPROVED:




         DAVID M. KENDALL, First Assistant




                                                    p.   4925
                                                        .   -




Honorable   Homer A. Davis   -   Page 4      (H-1233)




C. ROBERT HEATH, Chairman
Opinion Committee




                                   p.     4926